                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 2/27/2020
----------------------------------------------------------------- X
                                                                  :
  MICHAEL MEGGINSON,                                              :
                                                                  :
                                                  Plaintiff,      :         1:18-cv-5808-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
CITY OF NEW YORK, et al.,                                         :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X


GREGORY H. WOODS, District Judge:
         On February 27, 2020, Defendants submitted a proposed Stipulation and Order of Dismissal

in this case. Dkt. No. 65. Although the document was signed, it was not dated. The first line of the

second page provides a space for the parties to note the date that they signed the proposed

Stipulation and Order; that is not the date of any Court endorsement of the proposed Order.

         The parties are directed to submit a dated and signed copy of the proposed Stipulation and

Order of Dismissal.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff by first class and

certified mail.

         The Clerk of Court is directed to terminate the motion pending at docket number 53. The

Clerk of Court is further directed to mail a copy of this order to Plaintiff by first class and certified

mail.

         SO ORDERED.


 Dated: February 27, 2020                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
